      Case 1:18-cv-12121-MKV-KNF Document 197 Filed 08/03/20 Page 1 of 1



                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
                                                                          DOC #:
 RL 900 PARK LLC,                                                         DATE FILED: 8/3/2020
                              Plaintiff,
                                                                 1:18-cv-12121 (MKV)
                          -against-
                                                                        ORDER
 SIMONE ENDER, et al.

                              Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       For the reasons discussed at the conference on July 29, 2020, Plaintiff’s motion for a

default judgment is DENIED without prejudice to renewal.

       Additionally, Intervenor-Defendant Central Park Partners NY LLC’s motion to dismiss

the Complaint is DENIED for the reasons discussed on the record at the July 29, 2020

conference. Specifically, questions of fact remain as to whether the Intervenor-Defendant, when

it purchased the property in question, had knowledge of Plaintiff’s claims against the property.

       By separate order today, the Court will enter a Scheduling Order setting the timeline for

discovery in this case.

SO ORDERED.


                                                     _________________________________
Date: August 3, 2020                                       MARY KAY VYSKOCIL
      New York, NY                                         United States District Judge
